Exhibit 99.1 United States Heating Oil Fund, LP Monthly Account Statement For the Month Ended January 31, 2010 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 544,496 Unrealized Gain (Loss) on Market Value of Futures (2,214,084) Interest Income 283 Total Income (Loss) $ (1,669,305) Expenses Investment Advisory Fee $ 8,211 Brokerage Commissions 1,191 NYMEX License Fee 312 SEC & FINRA Registration Expense 124 Non-interested Directors' Fees and Expenses 62 Prepaid Insurance Expense 12 Other Expenses 50,800 Total Expenses 60,712 Expense Waiver (48,747) Net Expenses $ 11,965 Net Gain (Loss) $ (1,681,270) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 1/1/10 $ 16,525,095 Net Gain (Loss) (1,681,270) Net Asset Value End of Period $ 14,843,825 Net Asset Value Per Unit (600,000 Units) $ 24.74 To the Limited Partners of United States Heating Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended January 31, 2010 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Heating Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
